Citation Nr: 1336434	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The Veteran also initiated appeals of an April 2009 denial of service connection for depression and a February 2008 denial of service connection for tinnitus.  In a June 2009 rating decision, the Veteran was granted service connection for depressive disorder and, in an April 2010 rating decision, he was granted service connection for tinnitus.  Because the appellant was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains the brief of the Veteran's representative, a document not found within the physical claims folder.  This document has been noted and reviewed and considered by the Board.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.  

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and has reported a decline in hearing acuity since service.  

3.  The current bilateral hearing loss was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for bilateral hearing loss.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection - Bilateral Hearing Loss

The Veteran seeks service connection for a bilateral hearing loss disorder.  He asserts he has bilateral hearing loss as a result of his noise exposure during service, to include exposure to rifle and machine gun fire and artillery.  He also reported that he frequently worked with generators used to power water supply and purification systems, and this resulted in extended exposure to loud noises.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).    

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In this case, organic diseases of the nervous system are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) potentially applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

After a review of all the evidence, the Board first finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  On the question of in-service injury or disease, the Board finds the Veteran credible regarding his reports of exposure to loud noise (acoustic trauma) to both ears in service.  As noted above, his service in Vietnam has been confirmed.  He has stated he was exposed to loud noises, to include rifles, artillery and generators in service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Additionally, VA has already awarded the Veteran service connection for tinnitus based on exposure to acoustic trauma during service.  

In support of the claim, the Veteran also submitted an August 2007 statement from T.L.M., who stated he served with the Veteran in Vietnam.  T.L.M. stated that he and the Veteran served as combat engineers at various military bases, including several artillery bases.  At these locations, they were exposed to artillery fire on a frequent and lengthy basis.  T.L.M. also reported that they worked with gas generators and other heavy machinery, all of which was very noisy, and they were not issued hearing protection at that time.  

The Board finds that the Veteran has a current bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  On VA audiological examination in October 2007, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
40
55
LEFT
15
15
15
40
45

The average pure tone threshold was 31dBs in the right and 29dBs in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  In addition, bilateral sensorineural hearing loss disability was diagnosed by the examiner.  

As the Veteran has a current bilateral hearing loss disability recognized by VA, and in-service loud noise exposure is established, the next question is whether the current hearing loss disability is related to (caused by) the in-service loud noise exposure.  The Board finds that the evidence is at least in equipoise as to whether the current whether the current hearing loss disability is related to (caused by) the in-service loud noise exposure.  

As noted above, although the service separation audiological examination is of record and was negative for any hearing loss at that time, and there was no diagnosis of hearing loss of either ear in active service, the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The evidence of record demonstrates acoustic trauma in service, and the Veteran has reported some loss of hearing acuity at the time of service separation.  He is both competent and credible to testify regarding such observable symptomatology.  The favorable evidence on the question of nexus of current hearing loss disability to service includes an April 2007 VA clinical note by a VA resident physician that includes the opinion that the Veteran's in-service noise exposure "probably" resulted in hearing loss.

The evidence weighing against a finding of nexus to service includes an October 2007 VA audiological examiner's opinion that the Veteran's current hearing loss was not likely related to his exposure to noise in service.  The VA examiner reasoned that hearing loss had not been shown during service or at service separation.  The Board finds that the 2007 VA opinion in regard to the etiology of the Veteran's hearing loss is of limited probative value as the VA examiner made the factually inaccurate assumption that the Veteran's bilateral hearing loss was within normal limits during service and at service separation, without addressing the Veteran's credible and competent assertions of acoustic trauma in service and symptoms of hearing loss since service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual predicate is of no probative value).  Resolving reasonable doubt in the Veteran's favor on the question of relationship of current hearing loss disability to service, the Board finds that the current bilateral hearing loss is related to service.  For these reasons, and resolving all reasonable doubt in the Veteran's favor,  the Board finds that, on the basis of acoustic trauma in service, reported chronic symptoms of hearing loss that were later diagnosed as such for VA purposes, and the favorable nexus opinion, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


